Citation Nr: 1046860	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an open thoracotomy with an Eloesser flap of the 
right chest performed at the Bay Pines, Florida VA Medical Center 
(VAMC) in 1981.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1959 to January 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in January and September 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking compensation pursuant to 38 U.S.C.A. § 
1151 for what he characterized as a back condition resulting from 
surgery performed at the Bay Pines VAMC in January 1981.  The 
Veteran essentially contends that his surgical wounds secondary 
to his 1981 VA surgery have not properly healed, thereby 
resulting in persistent drainage and blood seepage from his 
incision cite.  Evidence in support of this includes a January 
2004 private medical record which reflects the presence of a 
"scar and hole on ride side of [the veteran's] back from 
previous surgery."  

Evidently, the RO denied the claim because the surgery performed 
in 1981 did not appear to involve the Veteran's back in any way.  
However, it does not appear that all the records generated during 
the Veteran's 1981 surgery were obtained.  This would seem to be 
due to the nature of the RO's request for the records.  They 
asked for records relating to a back surgery.  Since the surgery 
was for pneumonia, the VAMC ended their inquiry, and the RO made 
no follow-up.  

The records that are associated with the claims file show that in 
December 1980, after experiencing chest symptoms for several 
weeks, the Veteran had a chest x-ray taken that revealed a right 
lower density.  The Veteran was then admitted to a private 
hospital in Sarasota, Florida, where a thoracentesis was 
performed and 2000 milliliters of greenish pus was extracted.  
The Veteran was then transferred to the Bay Pines VAMC for 
further medical care.  After his admission to the VAMC, the 
Veteran was treated with Emerson suction; however, subsequent x-
rays did not reveal any improvement in his respiratory condition.  
Accordingly, the Veteran underwent an open thoracotomy with an 
Eloesser flap, during which a "tremendous amount" of thick 
material was removed from the empyema space.  The Veteran was 
instructed on wound care and scheduled for a follow-up 
appointment with the surgical clinic.

As previously indicated, more recent medical treatment of record 
includes a January 2004 private treatment record noting the 
presence of both a scar and hole on the right side of the 
Veteran's back from a previous rib surgery.  Also, recent 
treatment records further reflect that the Veteran continues to 
experience shortness of breath and is currently diagnosed with 
COPD, pulmonary hypertension, and sleep apnea.

Thus, the record shows a surgery at VA, the Veteran claims a 
residual of a nature that he would be competent to describe and 
which on its face would appear to be such that it was not an 
intended result of the surgery; (i.e., a hole in his body that 
drains that was not there prior to the surgery, but which showed 
up after the surgery), and there is medical evidence of a 
"hole" in the Veteran's body from a previous surgery.  While it 
may be these are unrelated, additional development of the record 
as detailed below is needed to make an informed decision.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Request of the Veteran's VA treatment 
records from the Bay Pines VAMC from 1981 to 
the present, to include any 1981 surgical 
clinic follow-up treatment administered after 
the Veteran's January 1981 surgery and 
hospitalization.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has any current residual 
disability as the result of his open 
thoracotomy with Eloesser flap performed at 
the Bay Pines VAMC in January 1981.

The examiner should be provided with a copy 
of the Veteran's claims file and asked to 
review it in conjunction with the 
examination.  Then, after reviewing the 
Veteran's treatment records related to his 
January 1981 VA surgery and examining the 
Veteran, the examiner is asked to opine 
whether the Veteran has any residual of that 
surgery (including an unhealed scar of the 
back) that is the result of VA carelessness, 
negligence, lack of proper skill, error in 
judgment or a similar instance of fault on 
VA's part when furnishing surgical treatment 
and hospital care in January 1981, or is a 
result of an event not reasonably 
foreseeable.  

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  Then, re-adjudicate the Veteran's claim 
for benefits pursuant to 38 U.S.C.A. § 1151.  
If the Veteran's claim remains denied, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



